NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARK ALAN WOLF,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1238
                                             )
SELMA CIRKIC,                                )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 12, 2019

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Scott A. Cole and Alexandra Valdes, of
Cole, Scott & Kissane, P.A., Miami, for
Appellant.

J. Emory Wood and Julian E. Wood of
Wood & Wood, P.A., St. Petersburg, for
Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.